Ughetta, Acting P. J. (dissenting).
I dissent from the reversal of the order of February 20, 1963, and vote to affirm such order.
Upon an automobile liability insurance policy carried by one Sterlini as named insured, there is an endorsement covering his employee, the petitioner here, as an additional insured. The endorsement is made by the insurer on behalf of the MYAIC. In this standard MYAIC endorsement it is provided that the limit of liability to the petitioner for injuries sustained by him by reason of negligence of an uninsured motorist is $10,000 less “ the amount paid * * * on account of such bodily injury under any workmen’s compensation law ”, The endorsement contains a clause for binding arbitration in event of disagreement between claimant and MYAIC as to (1) liability of uninsured motorist or (2) amount of payment owing “under this endorsement.”
Petitioner invoked the arbitration clause. The arbitrator found that the uninsured motorist was at fault and that damages for personal injuries were in excess of the $10,000 maximum. These were the only factors subject to arbitration. The amount owing under the endorsement, as so determined by the arbitrator, was $10,000, less the compensation award of $6/710.95. But then the arbitrator rewrote the endorsement (which had created him and defined the scope of his power) by striking out the provision requiring deduction of compensation award. The issue as to the compensation award was never before him and he was unauthorized to resolve it; that was a matter for the courts in an *250appropriate action or proceeding (Matter of Rosenbaum [American Sur. Co. of N. Y.], 11 N Y 2d 310).
It well may be judicially determined that the blanket authority afforded MVAIC as to terms and conditions, as approved by the Superintendent of Insurance (Insurance Law, § 167, subd. 2-a), includes power to deduct the compensation award where an employer, by reason of the employer-employee relationship and irrespective of the lack of negligence by the employer, has paid for workmen’s compensation and for duplicate motor vehicle insurance (Red Hook Cold Stor. Co. v. Department of Labor, 295 N. Y. 1, 9).
Kleinfeld, Hill and Rabin, JJ., concur with Hopkins, J.; Ughetta, Acting P. J., concurs in the dismissal of the appeal from the order of January 2,1963, but dissents from the reversal of the order of February 20,1963 made on reargument, and votes to affirm such order, with opinion.
Order of February 20, 1963 reversed on the law, with costs; motion by petitioner to confirm the arbitrator’s award granted and judgment directed to be entered in petitioner’s favor for the full amount of such award, with interest thereon from October 30, 1962, the date of the award; and respondent’s motion to reduce the award denied. No questions of fact were considered.
Appeal from the original order of January 2, 1963 dismissed as academic.